Case 2:21-cv-00757-GRB-AKT Document 1 Filed 02/11/21 Page 1 of 6 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Attorneys for Plaintiff
Our File No.: 120230

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



 Yngrid Jorge,
                                                          Case No:
                           Plaintiff,
                                                          COMPLAINT
                            v.
                                                          JURY TRIAL DEMANDED
 International Recovery Associates, Inc.,

                                           Defendant.


       Yngrid Jorge (“Plaintiff”), by and through the undersigned counsel, complains, states and
alleges against International Recovery Associates, Inc. (“Defendant”), as follows:


                                         INTRODUCTION
       1.        This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                  JURISDICTION AND VENUE
       2.        This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.        Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.        At all relevant times, Defendant conducted business within the State of New York.




                                                   1
Case 2:21-cv-00757-GRB-AKT Document 1 Filed 02/11/21 Page 2 of 6 PageID #: 2




                                            PARTIES
       5.      Plaintiff Yngrid Jorge is an individual who is a citizen of the State of New York
residing in Suffolk County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant International Recovery Associates, Inc., is a
New York Corporation with a principal place of business in Suffolk County, New York.



                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       11.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       12.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       13.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.



                                                 2
Case 2:21-cv-00757-GRB-AKT Document 1 Filed 02/11/21 Page 3 of 6 PageID #: 3




          14.   If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
          15.   The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.



                                  FACTUAL ALLEGATIONS
          16.   Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          17.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          18.   The principal purpose of Defendant's business is the collection of such debts.
          19.   Defendant uses the mails in its debt collection business.
          20.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
          21.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          22.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          23.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          24.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          25.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.




                                                  3
Case 2:21-cv-00757-GRB-AKT Document 1 Filed 02/11/21 Page 4 of 6 PageID #: 4




        26.        At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        27.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        28.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letters
including the letter dated February 13, 2020. (the “Letter”) (A true and accurate copy is annexed
hereto as Exhibit 1).
        29.        The Letter conveyed information regarding the alleged Debt.
        30.        The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        31.        The Letter was received and read by Plaintiff.
        32.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        33.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        34.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        35.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        36.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        37.        Plaintiff has been misled by Defendant's actions.
        38.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
        39.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
        40.        As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
        41.        As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.




                                                     4
Case 2:21-cv-00757-GRB-AKT Document 1 Filed 02/11/21 Page 5 of 6 PageID #: 5




       42.     Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.
       43.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
       44.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       45.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       46.     The Letter claims that Plaintiff owed $1,400.00 (the “Claimed Amount”).
       47.     Plaintiff did not owe the Claimed Amount.
       48.     Plaintiff owed an amount less than the Claimed Amount.
       49.     Defendant overstated the amount owed by Plaintiff.
       50.     An overstatement of the amount of a debt is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and
1692e(10).
       51.     An overstatement of the amount of a debt is a deceptive, misleading and false
representation made in connection with the collection of any debt, in violation of 15 U.S.C. §
1692e, 1692e(2)(A) and 1692e(10)
       52.     Defendant's overstatement of the amount owed by Plaintiff – specifically, that
Plaintiff owed the Claimed Amount when Plaintiff owed an amount less than the Claimed Amount
– is a false, deceptive, and misleading representation made by Defendant in connection with
Defendant's collection of the alleged Debt, in violation of 15 U.S.C. § 1692e, 1692e(2)(A) and
1692e(10).
       53.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(a)(1), 1692e,
1692e(2)(A) and 1692e(10) and is liable to Plaintiff therefor.


                                        JURY DEMAND
       54.     Plaintiff hereby demands a trial of this action by jury.




                                                   5
Case 2:21-cv-00757-GRB-AKT Document 1 Filed 02/11/21 Page 6 of 6 PageID #: 6




                                 PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

      a.     Finding Defendant's actions violate the FDCPA; and
      b.     Awarding Plaintiff statutory damages in the amount of $1,000.00 as provided under
      15 U.S.C. § 1692k(a)(2)(A); and
      c.     Awarding Plaintiff's the costs of this action and reasonable attorneys' fees as
      provided under 15 U.S.C. § 1692k(a)(3); and
      d.     Awarding Plaintiff such other and further relief that the Court determines is just
      and proper.

DATED: February 11, 2021


                                          BARSHAY SANDERS, PLLC

                                          By: /s Craig B. Sanders
                                          Craig B. Sanders, Esq.
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Email: csanders@barshaysanders.com
                                          Tel: (516) 203-7600
                                          Fax: (516) 282-7878
                                          Attorneys for Plaintiff
                                          Our File No.: 120230




                                             6
